[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO DISMISS
The plaintiff in this case applies for a writ of mandamus against Wendy W. Susco, a judge of this court. Judge Susco previously presided over a case on the housing docket for the Hartford/New Britain judicial district which is currently pending and in which the plaintiff is a party. Judge Susco denied the plaintiff's motion in that case for an order of use and occupancy payments pursuant to Conn. Gen. Stats. 47a-26b. In this action, the plaintiff seeks to compel the judge to enter the order. The judge, by her attorney, the attorney general, has moved to dismiss.
The court's decision in this matter is entirely controlled by the supreme court's decision in Huggins v. Mulvey, 160 Conn. 559 (1971). That court held that a writ of mandamus is not available as a substitute for an appeal. The plaintiff's application in this case essentially seeks a reversal of Judge Susco's decision in a case on the housing docket of the superior court. The proper method for obtaining a review of that decision is by appeal, however, not by collateral attack in this court. In this regard, Conn. Gen. Stats. 47a-70, 51-348, and 51-165 make clear that the housing docket of the superior court is not a separate, inferior court, but is simply a separate docket of the superior court. The plaintiff's contentions to the contrary on this issue are without merit.
For all of the above reasons, this court holds that it has no jurisdiction to grant the relief sought by the plaintiff. The defendant's motion to dismiss, therefore, is granted.
MALONEY, J.